Exhibit 10(m)


CENTERPOINT ENERGY, INC.
SHORT TERM INCENTIVE PLAN
(As Amended and Restated Effective January 1, 2019)
RECITALS
Effective for Plan Years beginning on or after January 1, 2019, the Board of
Directors of CenterPoint Energy, Inc. (the “Company”) has adopted the
CenterPoint Energy, Inc. Short Term Incentive Plan (As Amended and Restated
Effective January 1, 2019) (the "Plan") on the terms and conditions hereinafter
stated. The Plan, as set forth herein, amends and restates, in its entirety the
CenterPoint Energy, Inc. Short Term Incentive Plan (As Amended and Restated
Effective January 1, 2003) (the “Prior Plan”).
There shall be no termination and no gap or lapse in time or effect between the
Prior Plan and this Plan. The amendment, restatement and continuation of the
Prior Plan in the form of this Plan shall not operate to exclude, diminish,
limit or restrict the payments or continuation of payments of benefits to
Participants under the terms of the Prior Plan as in effect prior to its
amendment, restatement and continuation in the form of this Plan. Except to the
extent otherwise required to reflect the fact that benefits accrued under the
Prior Plan are continued under this Plan, the provisions of this Plan shall
apply only to an employee eligible to participate under this Plan on or after
January 1, 2019.
NOW, THEREFORE, effective for Plan Years beginning on or after January 1, 2019,
the Company hereby amends and restates in its entirety and continues the Prior
Plan as follows:
1.Purpose: The purpose of the Plan is to encourage a high level of corporate
performance through the establishment of predetermined corporate, Subsidiary or
business unit and/or individual goals, the attainment of which will require a
high degree of competence and diligence on the part of those Employees
(including officers) of the Company or of its participating Subsidiaries
selected to participate in the Plan, and which will be beneficial to the owners
and customers of the Company.
2.Definitions: Unless the context otherwise clearly requires, the following
definitions are applicable to the Plan:
Award: An incentive compensation award generally payable in cash granted to a
Participant with respect to a particular Plan Year pursuant to any applicable
terms, conditions and limitations as the Committee may establish in order to
fulfill the objectives of the Plan.
Board of Directors or Board: The Board of Directors of the Company.
Code: The Internal Revenue Code of 1986, as amended from time to time.
Committee: The Compensation Committee of the Board of Directors.


1

--------------------------------------------------------------------------------




Company: CenterPoint Energy, Inc. or any successor thereto.
Compensation: Compensation or eligible earnings during the year means the actual
base salary paid to a salaried exempt Participant during the Plan Year,
including vacation, holiday and sick time. Eligible earnings exclude all special
payments, bonuses, allowances., reimbursements, and payments in lieu of
overtime. Compensation or eligible earnings during the year means the actual
gross wages paid to an hourly or salaried non-exempt Participant during the Plan
Year, including vacation, holiday and sick time. Eligible earnings exclude all
special payments, bonuses, allowances, reimbursements, but include overtime pay
in a manner consistent with the requirements of applicable labor law.
Notwithstanding the foregoing, any Participant covered by the terms of a
collective bargaining agreement shall have his Compensation calculated in the
manner consistent with the collective bargaining agreement, if applicable.
Employee: An employee of the Company or any of its Subsidiaries who is a regular
full or part-time employee and who regularly works at least 20 hours per week.
Employer: The Company and each Subsidiary which is designated by the Committee
as an Employer under this Plan.
Participant: An Employee who is selected to participate in the Plan.
Payment Date: The date an Award shall be paid as provided in Section 8(b) of the
Plan.
Performance Goals: The performance objectives of the Company, its Subsidiaries
or its business units and/or individual Participants established for the purpose
of determining the level of Awards, if any, earned during a Plan Year.
Plan: This CenterPoint Energy, Inc. Short Term Incentive Plan, as amended from
time to time.
Plan Year: The calendar year.
Retirement Date: A Participant’s date of termination of employment with his
Employer (and all other Employers and affiliates of the Company) that is on or
after the date on which he has (i) attained age 55 and (ii) completed five years
of “Vesting Service” (as defined in the Retirement Plan).
Retirement Plan: CenterPoint Energy Retirement Plan, as amended and restated
effective January 1, 2016, and as thereafter amended.
Subsidiary: A subsidiary corporation with respect to the Company as defined in
Section 424(f) of the Code.


2

--------------------------------------------------------------------------------




A pronoun or adjective in the masculine gender includes the feminine gender, and
the singular includes the plural, unless the context clearly indicates
otherwise.
3.Participation: The Committee (or its appropriately designated delegate) shall
select the Employees who will be Participants for each Plan Year. No Employee
shall at any time have the right (a) to be selected as a Participant in the Plan
for any Plan Year, (b) if so selected, to be entitled to an Award, or (c) if
selected as a Participant in one Plan Year, to be selected as a Participant in
any subsequent Plan Year. The terms and conditions under which a Participant may
participate in the Plan shall be determined by the Committee (or its
appropriately designated delegate) in its sole discretion.
4.Eligibility: Except as provided below, only Participants who (x) are Employees
on the last business day prior to October 1 of the Plan Year and (y) are
continuously Employees from such date through the Payment Date are eligible for
the payment of an Award under the Plan. Employees covered by a collective
bargaining agreement providing for participation in this Plan are eligible for
payments under this Plan only to the extent of the specific terms contained in
the applicable collective bargaining agreement. Employees covered by a
collective bargaining agreement that does not specifically provide for their
participation in this Plan are not eligible for any payments under this Plan
under any circumstances notwithstanding the following.
(a)    Retirement, Death or Disability During the Plan Year:
(i)    Retirement: If a Participant (A) was an Employee on January 2 of the Plan
Year and (B) terminates during the Plan Year on his Retirement Date, then the
Participant shall nonetheless receive a payment of the Award the Participant
would have received had the Performance Goals with respect to the Participant's
Award been met at the target level, without regard to the Participant’s
individual performance, based on his Compensation earned prior to the
Participant's Retirement Date. Payments under this clause (i) shall be made as
soon as practicable following the Participant’s Retirement Date, but no later
than 30 days after the Retirement Date.
(ii)    Death or Disability: If, during the Plan Year, a Participant dies or
terminates employment under circumstances establishing eligibility for
disability benefits under the Company's long-term disability plan, then the
Participant shall nonetheless receive payment of the Award the Participant would
have received had the Performance Goals with respect to the Participant's Award
been met at the target level, without regard to the Participant’s individual
performance, based on his Compensation earned prior to the Participant's death
or disability. Payments under this clause (ii) shall be made as soon as
practicable following the date of the Participant's death or disability, but no
later than 30 days after the date of the Participant's death or disability.


3

--------------------------------------------------------------------------------




(b)    Retirement, Death or Disability After Last Day of the Plan Year:
(i)    Retirement: If a Participant would be eligible for the payment of an
Award under the prior provisions of this Section 4 except that, after the last
day of the Plan Year and before the Payment Date, the Participant terminates
employment on his Retirement Date, then the Participant shall nonetheless
receive a payment of the Award (if any) based on the Committee’s determination
of actual achievement of the Performance Goals with respect to the Participant’s
Award, the Participant’s individual performance during the Plan Year, and his
Compensation earned during the Plan Year. Payments under this clause (i) shall
be made as provided in Section 8(b).
(ii)    Death or Disability: If a Participant would be eligible for the payment
of an Award under the prior provisions of this Section 4 except that, after the
last day of the Plan Year and before the Payment Date, the Participant dies or
terminates employment under circumstances establishing eligibility for
disability benefits under the Company's long-term disability plan, then the
Participant shall nonetheless receive payment of the Award (if any) based on the
Committee’s determination of actual achievement of the Performance Goals with
respect to the Participant’s Award, without regard to the Participant’s
individual performance, and his Compensation earned during the Plan Year.
Payments under this clause (ii) shall be made as provided in Section 8(b).
5.Plan Administration: The Plan shall be administered by the Committee. All
decisions of the Committee shall be binding and conclusive on the Participants.
The Committee, on behalf of the Participants, shall enforce this Plan in
accordance with its terms and shall have all powers necessary for the
accomplishment of that purpose, including, but not by way of limitation, the
following powers:
(a)To select the Participants;
(b)To interpret, construe, approve and adjust all terms, provisions, conditions
and limitations of this Plan;
(c)To decide any questions arising as to the interpretation or application of
any provision of the Plan;
(d)To prescribe forms and procedures to be followed by Employees for
participation in the Plan, or for other occurrences in the administration of the
Plan;
(e)To establish the terms and conditions of any Agreement under which an Award
may be earned and paid; and


4

--------------------------------------------------------------------------------




(f)In addition to all other powers granted herein, the Committee shall make and
enforce such rules and regulations for the administration of the Plan as are not
inconsistent with the terms set forth herein.
No member of the Committee or officer of the Company to whom the Committee has
delegated authority in accordance with the provisions of Section 5 of this Plan
shall be liable for anything done or omitted to be done by him, by any member of
the Committee or by any officer of the Company in connection with the
performance of any duties under this Plan, except for his own willful misconduct
or as expressly provided by statute.
6.Delegation of Authority: The Committee may delegate to the Chief Executive
Officer and to other senior officers of the Company its duties under this Plan
(including, but not limited to, its authority to select Participants) pursuant
to such conditions or limitations as the Committee may establish.
7.Awards: The Committee shall determine the terms and conditions of Awards to be
made under this Plan and shall designate from time to time the individuals who
are to be the recipients of Awards. Awards may also be made in combination or in
tandem with, in replacement of, or as alternative to, grants or rights under
this Plan or any other employee plan of the Company or any of its Subsidiaries,
including the plan of any acquired entity. An Award may provide for the grant or
issuance of additional, replacement or alternative Awards upon the occurrence of
specified events. All or part of an Award may be subject to conditions
established by the Committee, which may include, but are not limited to,
continuous service with the Company and its Subsidiaries and achievement of
Performance Goals, such as specific individual and/or business objectives,
increases in specified indices, attainment of specified growth rates and other
comparable measurements of performance. Unless specified otherwise by the
Committee, the amount payable pursuant to an Award shall be based on a
percentage of the Participant's Compensation.
8.Payment of Awards: The Committee has sole and absolute authority and
discretion to determine whether an Award shall be paid under this Plan and if so
such payment will be made in accordance with the following:
(a)    Form of Payment: Generally, payment of Awards shall be made in cash and
may be subject to such restrictions as the Committee shall determine.
(b)    Date of Payment: Except as provided in Section 4(a), payment of any
Awards for a Plan Year (“Award Plan Year”) shall be made as soon as practicable
after the close of the Award Plan Year (as determined by the Committee), but in
no event later than March 15th of the Plan Year immediately following the close
of the Award Plan Year (“Payment Date”).
9.Assignability: Unless otherwise determined by the Committee and provided in
the Agreement, no Award or any other benefit under this Plan shall be assignable
or otherwise


5

--------------------------------------------------------------------------------




transferable, except by will or the laws of descent and distribution. Any
attempted assignment of an Award or any other benefit under this Plan in
violation of this Section 9 shall be null and void.
10.Tax Withholding: The Company shall have the right to withhold applicable
taxes from any Award payment and to take such other action as may be necessary
in the opinion of the Company to satisfy all obligations for withholding of such
taxes.
11.Finality of Determinations: Any determination by the Committee in carrying
out or administering this Plan shall be final and binding for all purposes and
upon all interested persons and their heirs, successors, and personal
representatives.
12.Employee Rights Under the Plan: No Employee or other person shall have any
claim or right to be granted an Award under this Plan. Neither the Plan nor any
action taken thereunder shall be construed as giving an Employee any right to be
retained in the employ of the Company or an Employer. No Participant shall have
any lien on any assets of the Company or an Employer by reason of any Award made
under this Plan.
13.Amendment, Modification, Suspension or Termination: The Board may amend,
modify, suspend or terminate this Plan for the purpose of meeting or addressing
any changes in legal requirements or for any other purpose permitted by law,
except that (i) no amendment or alteration that would adversely affect the
rights of any Participant under any Award previously granted to such Participant
shall be made without the consent of such Participant and (ii) no amendment or
alteration shall be effective prior to its approval by the stockholders of the
Company; however clause (ii) shall only apply if, and to the extent, such
approval is required by applicable legal requirements.
14.Governing Law: This Plan and all determinations made, and actions taken
pursuant hereto, shall be governed by and construed in accordance with the laws
of the State of Texas.
15.Exclusion from Section 409A: This Plan is intended to provide “short-term
deferrals” as described in Treasury Regulation § l.409A-l(b)(4) under Section
409A of the Code (or successor guidance thereto), and not to be a “nonqualified
deferred compensation plan” for purposes of Section 409A of the Code. The Plan
shall be administrated and interpreted consistent with that intent.


[Remainder of page intentionally blank. Signature page follows.]




6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, CenterPoint Energy, Inc. has executed these presents as
evidenced by the signature of its duly authorized officer, which may be
sufficiently evidenced by any such executed copy hereof, this 17th day of
December, 2018, but effective as set forth above.


 
CENTERPOINT ENERGY, INC.
 
 
 
 
 
 
 
By:
/s/ Scott M. Prochazka
 
 
Scott M. Prochazka
 
 
President and Chief Executive Officer
ATTEST:
 
 
 
 
 
 
 
 
/s/ Vincent A. Mercaldi
 
 
Vincent A. Mercaldi
 
 
Assistant Corporate Secretary
 
 





















7